DISMISSED and Opinion Filed June 16, 2016




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-01561-CR

                              TENNELL ATKINS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

               On Appeal from the County Criminal Court of Appeals No. 1
                                 Dallas County, Texas
                       Trial Court Cause No. MC-15-R-0011-D

                            MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Bridges and Lang
                               Opinion by Chief Justice Wright
       Tennell Atkins appeals the county criminal court’s order dismissing his appeal of a

municipal court judgment. We dismiss the current appeal for want of jurisdiction.

       On June 18, 2015, a municipal court convicted appellant of misdemeanor assault and

fined him $100. Appellant appealed his conviction to the county criminal court. On November

18, 2015, the county criminal court dismissed appellant’s appeal for want of jurisdiction because

he failed to timely file an adequate appeal bond. See TEX. Gov’t CODE ANN §§ 30.00015(a–b)

(West 2004); TEX. CODE CRIM. PRO. ANN. arts. 45.0425(a), 45.0426(a) (West 2006) (detailing
requirements for appeal bond to perfect appeal from municipal court judgment). On December

31, 2015, appellant filed a notice of appeal with this Court.1

           This Court has jurisdiction to provide further review of a municipal court judgment if:

           (1) the fine assessed against the defendant exceeds $100 and the judgment is
               affirmed by the [county criminal court]; or

           (2) the sole issue is the constitutionality of the statute or ordinance on which a
               conviction is based.

TEX. GOV’T CODE ANN. § 30.00027(a) (West Supp. 2015).

           Appellant’s $100 fine does not exceed $100; the county criminal court of appeals

dismissed his appeal without consideration of the merits;2 and the constitutionality of the assault

statute is not in issue.                 Therefore, this Court lacks jurisdiction to consider the merits of

appellant’s appeal. See id.; Schatz v. State, 471 S.W.3d 928, 929 (Tex. App.—Fort Worth 2015,

no pet.) (dismissing appeal for want of jurisdiction because county criminal court dismissed

appeal rather than affirmed municipal court judgment); Flores v. State, 462 S.W.3d 551, 552

(Tex. App.— Houston [1st Dist.] 2015, no pet.) (dismissing appeals because county criminal

court dismissed appeals from municipal court judgments and $100 fines assessed did not exceed

$100 as required by jurisdictional statute); Texas Vital Care v. State, 323 S.W.3d 609, 611 (Tex.

App.—Texarkana 2010, no pet.) (appeal dismissed for want of jurisdiction after county criminal

court dismissed appeal of municipal court judgment for failure to file an appeal bond).




     1
       Appellant’s notice of appeal was filed with a motion to permit the late filing of the notice of appeal. By order dated January 7, 2016, the
Court granted the motion and accepted the notice of appeal. See TEX. R. APP. P. 26.3.
     2
       The county criminal court’s order states “[t]he result of Appellant’s failure to timely file an appeal bond in the appropriate amount in this
Court is deprived of jurisdiction to hear this appeal.” The court rules “this appeal is dismissed and this case remanded” but also states, “APPEAL
DISMISSED, JUDGMENT AFFIRMED.” Because the order explicitly dismisses the case for want of jurisdiction and the court never addresses
the merits, we conclude that the county criminal court’s order does not constitute an affirmance within the meaning of section 30.00027(a).



                                                                       –2–
       We dismiss this appeal for want of jurisdiction.




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE

Do Not Publish
TEX. R. APP. P. 47
151561F.U05




                                              –3–
                                   S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  JUDGMENT

TENNELL ATKINS, Appellant                     On Appeal from the County Criminal Court
                                              of Appeals No. 1, Dallas County, Texas
No. 05-15-01561-CR        V.                  Trial Court Cause No. MC-15-R-0011-D.
                                              Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                  Justices Bridges and Lang participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered June 16, 2016.




                                        –4–